UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 1) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement þ Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-12 Greektown Superholdings, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: GREEKTOWN SUPERHOLDINGS, INC. AMENDMENT TO THE PROXY STATEMENT DATED MAY 2, 2011 FOR THE ANNUAL MEETING OF STOCKHOLDERS TO BE HELD JUNE 8, 2011 This proxy statement amendment (this “Amendment”) amends the proxy statement dated May 2, 2011 (the “Proxy Statement”), which was previously mailed to stockholders Greektown Superholdings, Inc. (the “Company”) on or about May 3, 2011 in connection with the Company’s annual meeting of stockholders (the “Annual Meeting”) scheduled to be held Wednesday June 8, 2011 at 10:00a.m., local time, at the Company’s offices located at 555 East Lafayette, Detroit, MI 48226. This Amendment revises certain portions of the Proxy Statement to reflect a correction to (1) the total number of shares of the Company’s Series A-1 Preferred Stock, par value $0.01 per share, outstanding on April 20, 2010, the record date for the solicitation of proxies for the Annual Meeting, and (2) the resulting ownership percentages of the Company’s Series A-1 Preferred Stock, par value $0.01 per share, and the Company’s total capital stock as of such date. The information contained in this Amendment should be read in conjunction with the Proxy Statement.Except as corrected by this Amendment, all information set forth in the Proxy Statement remains unchanged. VOTING Stockholders Entitled to Vote Stockholders of record at the close of business on April20, 2010, the record date for the solicitation of proxies for the Annual Meeting (the “Record Date”), are entitled to receive notice of the Annual Meeting and to vote their shares held on that date. As of the Record Date, 150,662 shares of Series A-1 Common Stock,1,463,535 shares of Series A-1 Preferred Stock and 162,255 shares of Series A-2 Preferred Stock were outstanding.Each outstanding share of Series A-1 Common Stock is entitled to ten votes and each outstanding share of Series A-1 Preferred Stock is entitled to a number of votes equal to ten times the number of shares of Series A-1 Common Stock into which such share of Series A-1 Preferred Stock is convertible as of the Record Date.Each outstanding share of Series A-2 Preferred Stock is entitled to a number of votes equal to the number of shares of Series A-2 Common Stock into which such share of Series A-2 Preferred Stock is convertible as of the Record Date.As of the record date, without giving effect to accrued dividends and subject to certain conversion limitations included in our certificate of incorporation, each share of our Series A-1 Preferred Stock is convertible into one share of our Series A-1 Common Stock, and each share of our Series A-2 Preferred Stock is convertible into one share of our Series A-2 Common Stock, $0.01 par value per share (the “Series A-2 Common Stock”).No shares of the Series A-2 Common Stock of the Company were outstanding as of the Record Date.Stockholders do not have cumulative voting rights. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth the beneficial ownership of the Company’s Series A-1 Common Stock, the Series A-1 Preferred Stock and the Series A-2 Preferred Stock as of April 20, 2011 for (i) each person who is a member of the Board, (ii) each named executive officer and significant employee, (iii) each person known to the Company to be the beneficial owner of more than 5% of the Series A-1 Common Stock, the Series A-1 Preferred Stock and the Series A-2 Preferred Stock and (iv) the Board and the named executive officers of the Company as a group. Beneficial ownership is determined according to the rules of the SEC, and generally a person has beneficial ownership of a security if he or she possesses sole or shared voting or investment power of that security, and includes any securities that a person has the right to acquire beneficial ownership within 60 days. Except as indicated, all shares of Voting Stock were owned directly as of April 20, 2011, and the person or entity listed as the beneficial owner has sole voting and investment power. The address for each director and executive officer of the Company is c/o Greektown Superholdings, Inc., 555 East Lafayette, Detroit, Michigan 48226.In accordance with applicable SEC rules, the ownership and voting percentages included in this table (a) exclude shares issuable upon the exercise of warrants to purchase shares of our Voting Stock which are not exercisable within 60 days of April 20, 2011 and (b) do not give effect to the dividend accruals, which have the effect of increasing the number of Series A-1 Common Stock and Series A-2 Common Stock into which each share of Series A-1 Preferred Stock and Series A-2 Preferred Stock, respectively, is convertible. Series A-1 Series A-1 Series A-2 Common Stock Preferred Stock
